   Emission Reduction Purchase
Agreement                                                                                                          
Page 1 of 18

Exhibit 10.19

 

EMISSION REDUCTION PURCHASE AGREEMENT (ERPA)

[Chinese translation]

Xinjiang Xiangjianfeng Urumqi Dabancheng 200MW Windfarm 1st Phase-49.5MW Project

[Chinese translation]

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                         
Page 2 of 18

between

(The "Purchaser") [Chinese translation]

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP) [Chinese translation]

740 St. Maurice suite 102
Montreal, QC H3C 1L5
Canada
Tel: 5148763907 Fax: 5148764080
Email: trivutruong@ecolocap.com

President-CEO: Dr. Tri Vu Truong

and

(the " Seller"), henceforth “PROJECT PROPONENT”
[Chinese translation]

Xinjiang Xiangjianfeng Energy and Technology Development Co., Ltd.
[Chinese translation]

(“Owner”)

Address: Xinjie Building B-24, 79 Heilongjiang Rd, Urumqi, Xinjiang
[Chinese translation]
Telephone: 0991-5506260
Mobile: 13929982313
Email: KJHWM@TOM.COM

Board Chairman: [Chinese translation]/ HUANG,Weimin

Both parties have agreed to sign the Reduction Emission Purchase Agreement
(Agreement) with the following terms and conditions: [Chinese translation]

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                            
Page 3 of 18

Interpretation and Definitions [Chinese translation]    In this Agreement,
unless otherwise required by the context, all terms shall have the meaning set
forth  in the definitions below.  [Chinese translation]       Agreement:  Means
this Emission Reduction Purchase Agreement. [Chinese translation]
[Chinese translation]     Annex B  Means the countries listed in Annex B to the
Kyoto Protocol having committed themselves to reduce Countries:  or limit their
GHG emissions.  [Chinese translation]  [Chinese    translation]        Annex I 
Means the parties to the UNFCCC listed in Annex I thereto (Annex I consists of
industrial countries Countries:  and countries in transition).
[Chinese translation] [Chinese    translation]        Anticipated  Means up to (
) Certified Emission Reductions (CERs) per annum during the Crediting Period,
anticipated Emission  be generating by the Project and calculating in accordance
with the Kyoto Rules. Reduction:  [Chinese translation]  [Chinese   
translation]       Baseline:  Means the scenario that reasonably represents the
anthropogenic emissions of GHG that would occur [Chinese  in the Host Country in
the absence of the Project, determined in accordance with the Kyoto Rules.
translation]  [Chinese translation]          Business Day:  Means a day on which
banks are open for general business in China.  [Chinese translation]
[Chinese translation]       Carbon  Means a metric measure used to compare the
emissions of various GHG based upon their global Dioxide  warming potential.
[Chinese translation]  Equivalent:    [Chinese    translation]          
Certification:  Means the written confirmation by an Operational Entity of
an Emission Reduction resulting from a [Chinese  CDM project and having
passed the Verification procedure according to the Kyoto Rules. translation] 
[Chinese translation]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                            
Page 4 of 18

Certified Emission Means a unit of Emission Reduction issued pursuant to Article
12 of the Kyoto Protocol and the Reduction (CER): requirements of the Kyoto
Rules (including Certification), equal to one metric ton of Carbon [Chinese
translation] Dioxide Equivalent resulting from a CDM project. [Chinese
translation]         Clean Development  Means the flexible mechanism established
by Article 12 of the Kyoto Protocol providing for Annex I Mechanism (CDM): 
Countries to implement projects that reduce emissions in non-Annex I Countries
in return for [Chinese translation] CERs and assist the non-Annex I Countries in
achieving sustainable development and contributing to the ultimate objective of
the UNFCCC. [Chinese translation]      Crediting Period:  Means, until December
31, 2026. [Chinese translation] [Chinese translation]         Emission
Reduction:   Means reduction in emission of GHG achieved, calculated in
accordance with the Kyoto Rules. [Chinese translation] [Chinese translation]
      Executive Board:   Means the international authority elected by the
representatives of the parties to the Kyoto Protocol  [Chinese translation]
responsible for monitoring the CDM process. [Chinese translation]       
First Commitment  Means, from 17 , October, 2008 until 31 December, 2012.
[Chinese translation] Period:  [Chinese translation]         Force Majeure: 
Means any circumstance or condition beyond the control of either party to this
Agreement affecting [Chinese  the performance of its obligations under this
Agreement including in particular wars, insurrection, translation]  natural
disaster or equivalent circumstances. [Chinese translation]       Greenhouse 
Means the six gases listed in Annex A to the Kyoto Protocol. [Chinese
translation] Gases (GHG):  [Chinese translation]          Host Country:  China
[Chinese translation] [Chinese translation]        Kyoto Protocol:  Means the
protocol to the UNFCCC adopted at the third conference of the parties to the
[Chinese translation] UNFCCC in Kyoto, Japan, on December 11, 1997


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                      
Page 5 of 18

Kyoto Rules:  Means the UNFCCC, Kyoto Protocol, the Bonn agreement,
the Marrakech Accords, any relevant [Chinese translation] decisions, guidelines,
modalities and procedures made pursuant to them and/or any succeeding  
international agreements as amended and/or supplemented from time to time and
which include   those rules specifically required to be met for the issuing and
transfer of CERs./UNFCCC   [Chinese translation]         Letter of Approval
Means a binding approval of the Project by the Host Country together with an
approval of the (LOA):  transfer of CERs. [Chinese translation]  [Chinese
translation]         Monitoring Report:    Means an annual report to be provided
by Owner setting out the total number of Emission Reductions [Chinese
translation]  generated by the Project during the previous year according to the
Kyoto Rules, international Monitoring rules and the PDD.   [Chinese translation]
     Monitoring:  Means the collection and record of data allowing the
assessment of reductions in GHG emissions resulting [Chinese translation] from
the Project conducted in accordance with the Kyoto Rules. [Chinese translation]
      Designated Operational Means an independent entity accredited by the
Executive Board being the executive body for CDM and Entity:   inter alias
responsible for determining whether a project and the resulting Emission
Reductions [Chinese translation]  meet the requirements of Article 12 of the
Kyoto Protocol. [Chinese translation]          Project Design Document  Means a
detailed description of the Project to be submitted for Validation prepared in
accordance with the (PDD): Kyoto Rules, the UFG and the Directive and attached
as Annex [iv].  The Purchaser will be [Chinese translation]   responsible for
providing PDD development for Registration of the Project. [Chinese
translation]        Project:   Means the proposed CDM project described in the
PDD and other documents describing the [Chinese translation]    implementation
and economics of the Project attached in Annex [iii]. [Chinese translation]     
Registration:  Means the official registration of a CDM project by the
Executive Board according to the Kyoto Rules. [Chinese translation]  [Chinese
translation]       UNFCCC:  Means the United Nations Framework Convention on
Climate Change adopted in New York   on May 9, 1992. [Chinese translation]    

Unit Price: 

Means the price payable by Purchaser to Project Proponent per Certified Emission
Reduction (CER) unit:   [Chinese translation]  [Chinese translation]      The
purchase unit price paid by EcoloCap Solutions Canada Inc to Chinese Project
Proponent for the   CER is fixed at 9.5 Euro/CER for the year 2008 to 2012 and a
new agreement for purchase unit price   


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                
Page 6 of 18

  will be negotiated for the next two periods of extension. /EcoloCap Solutions
Canada Inc 2008- [Chinese translation]        For the first payment, a one time
amount of 60,000 Euro will be paid to Ecolocap Solutions Inc   for the
reimbursement to Ecolocap for its advance cash for the costs relating to CDM
process.   Other expenses will be paid by EcoloCap. [Chinese translation]   
     Term:  Ecolocap Solutions Inc will purchase certified CERs generated
by this project for the year 2008 to [Chinese translation]  2012 with options of
extension for two other periods of 7 years, the period 2013-2026, with the
same terms and conditions except for the price which will be renegotiated.  
[Chinese translation]       Validation:  Means the assessment of the PDD,
including the Baseline, by an Operational Entity, determining its
[Chinese translation]  compliance with the Kyoto Rules. [Chinese translation] 
      Verification:  Means the periodic independent review and ex post
determination of the monitored reductions in GHG [Chinese translation] 
emissions that the Project has achieved during a specified period of time by an
Operational   Entity in accordance with the Kyoto Rules. The project's owner
will be Responsible for providing    periodical monitoring. [Chinese
translation] 


Unless otherwise specified, references to clauses are clauses of this Agreement,
references to legal provisions are references to such provisions as in effect
from time to time, use of a gender includes any gender and use of the plural
includes the singular and vice versa where the context requires.
[Chinese translation]

All headings and titles are inserted for convenience only and shall not be
deemed part of this Agreement or taken into consideration in its interpretation.
[Chinese translation]

1.   Preamble [Chinese translation]      The Project is located on the territory
of the Host Country.      [Chinese translation]    2.   Contractual Obligations
[Chinese translation]        2.1.   Anticipated Emission Reductions [Chinese
translation]      2.1.1.   Upon Registration of the Project, Purchaser shall
endeavor to implement the Project in accordance with the PDD     and other
documents describing the implementation and economics 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                    
Page 7 of 18

    of the project attached in (Annex iv) at its own risk and expense (Annex
ii). It is hereby acknowledged      and agreed between the Parties hereto that
Purchaser does not warrant the generation of, and is not     obliged to
generate, any CERs, whether by the Project or otherwise.  [Chinese translation]
      2.1.2.    If the Project generates CERs during the crediting period,
Project Proponent shall, to the extent it is legally     possible and
permissible, exclusively transfer to Purchaser all rights (and, to the extent
legally possible      and permissible, legal title) which Project Proponent may
have in the Anticipated Emission Reductions.      [Chinese translation]      
2.1.3.   Purchaser shall pay to Project Proponent the Unit Price for each
Anticipated Emission Reduction generated by the     Project and in which the
Project Proponent's rights are transferred to Purchaser in accordance with
clause 3 below.      [Chinese translation]      2.2.   Emission Reductions
generated after the Crediting Period [Chinese translation]          If the
Project generates any Certified Emission Reductions after the Crediting
Period, Purchaser shall enter into      negotiations with Project Proponent with
a view to concluding an agreement on the purchase of such Certified     Emission
Reductions based on the principles of this Agreement but amended in order to
reflect the international     and/or national rules then applicable. [Chinese
translation]       3.   Transfer [Chinese translation]         Transfer to
Purchaser of all the rights (and, to the extent legally possible and
permissible, legal title) which Project   Proponent may have in a Certified
Emission Reduction shall have occurred upon the transfer of CER’s certificate  
from the register of the Executive Board to a register in favor of Purchaser.
This transfer shall be made immediately     as soon as the EB officially approve
the Project registration. [Chinese translation]     4.   Payment [Chinese
translation]    4.1.   Payment for Certified Emission Reductions [Chinese
translation]    4.1.1.   Payment by Purchaser to Project Proponent for the
Certified Emission Reductions shall be made within 50 Business   Days after the
CER’s certificate are delivered to Purchaser.  Purchaser shall transfer money
into the account of   Project Proponent, after the CER Certificate is issued by
the EB following each monitoring realized by the DOE.   [Chinese translation] 
    4.1.2.   All payments shall be made through the account of Ecolocap which
has been registered for the 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                 
Page 8 of 18

    Project when the PDD is submitted to EB for approval. This account is in the
EB’s common      account [Chinese translation]       4.1.3.    All payments
shall be made in US Dollars.  [Chinese translation]        4.2.    Costs and
Expenses [Chinese translation]       4.2.1.    Subject to clause 4.2.2 below,
all fees, costs or other expenses in connection with the Registration and the  
  transfer of CERs shall be borne by Purchaser including VAT, if any, according
to VAT law applied in     China.  [Chinese translation]      4.2.2.    The share
of the proceeds from CERs generated by the Project to be used to cover
administrative expenses      and to assist developing countries that are
particularly vulnerable to the adverse effects of climate change      to meet
the costs of adaptation according to the Kyoto Rules shall be borne by the
Project Proponent.     [Chinese translation]     4.2.3.   The Project Proponent
should provide necessary information to the Purchaser for the preparation of    
documents required for PIN (project idea note), PDD (project design document),
the validation, the     verification/certification, and the registration with
CDM Executive Board (Annex i). All costs accrued     to each of the Parties in
negotiating, preparing executing and carrying into effect of this Agreement,    
  shall be borne by each of the Parties themselves.  [Chinese translation]     
5.     Termination and Remedies [Chinese translation]    5.1.   Either Party
(the "Non-defaulting Party") shall be entitled to terminate this Agreement
by written notice      to the other Party with immediate effect if any of the
following events occurs:      [Chinese translation]       5.1.1.     In case the
Project is not register as a valid CDM Project activity with the CDM EB within
eighteen (18)      months upon execution of the ERPA, (which will be signed not
later than three (3) months after the       signature of this term sheet),
either party shall have the right to terminate its rights and obligations under
    the ERPA.  [Chinese translation]        5.1.2.    In any given Contract
Period, if the verification of the Project’s CERs is delayed by 90 days or more
due     to the Project Proponent ’s or Purchaser’s fault and/or misconduct, each
of the non-defaulting parties shall      have the right to terminate its rights
and obligations under the ERPA.     [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                
Page 9 of 18

5.1.3.     In case the project is not commissioned within eighteen (18) months
following the date of the ERPA,     each Purchaser shall have the right to
terminate its rights and obligations under the ERPA.     [Chinese translation] 
    5.1.4.      Upon occurrence of an event of default or any other termination
event in respect of the Project     Proponent or of Purchaser as provided in the
ERPA, each of the non-defaulting parties shall have      the right to terminate
its rights and obligations under the ERPA.  [Chinese translation]      5.2.   
Force Majeure [Chinese translation]        Should either Party be impeded wholly
or in part from fulfilling any of its obligations under the     Agreement for
reasons of Force Majeure, such obligation shall be suspended to the extent  and
for     as long as such obligation is affected by Force Majeure and the impeded
Party shall be entitled to      such extension of time as may be reasonably
necessary.  [Chinese translation]             Either Party shall notify the
other Party of the existence and date of beginning of an event of      Force
Majeure that is likely to impede its performance under the Agreement within
20 business     days after having obtained knowledge of any such event. Either
Party shall likewise advise the other      of the date when such event ended and
shall also specify the re-determined time by which the       performance of its
obligations hereunder is to be completed.  [Chinese translation]         
Project Proponent and Purchaser shall consult with each other with a view of
determining any      further appropriate action if a condition of Force Majeure
is to continue after 20 business days     from the date of giving notice
thereof.  [Chinese translation]           Neither Party shall be liable for
damages or have the right to terminate this Agreement for any delay     in
performing hereunder if such delay is caused by Force Majeure;
provided, however, that the     non-impeded Party shall be entitled to terminate
such part of the Agreement that remains unfulfilled,     if the condition of
Force Majeure is to continue after 6 months from the date of giving notice
thereof.      [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                 
Page 10 of 18

6.   Change in Circumstances [Chinese translation]            If any change in
circumstances (i.e. a change of scientific basics or applicable standards     
relating to the Baseline methodology and/or the applicable criteria for
Verification and      Certification of the resulting Emission Reductions) occurs
which substantially affects the      Project, the Parties to this Agreement
shall enter into negotiations with a view to adapt the      Project and its
implementation or any relevant provision of this Agreement, as may be     
necessary or useful. A change in circumstances shall in no event be considered
substantially      affecting the Project if at least 50% of the Anticipated
Emission Reductions can be generated.      [Chinese translation]         The
Parties to this Agreement shall cooperate and make their best efforts to enable
the      continuation of the Project in accordance with the new circumstances
and to achieve the      generation and transfer of the Anticipated Emission
Reductions.  [Chinese translation]               If any of the documents related
to the Project and submitted at any time during the term of      this Agreement
fails to be approved by such authority whose approval is required under the     
Kyoto Rules or otherwise appears to be non-compliant with any relevant standards
or      conditions of the Kyoto Rules, Project Proponent and Purchaser shall
discuss whether or not      the relevant documents are to be revised and
resubmitted.      [Chinese translation]       7.   Conditions Precedent [Chinese
translation]         This Agreement shall enter into force upon satisfaction of
the following condition precedent:      [Chinese translation]          
Conclusion of a binding agreement with the Host Country.      [Chinese
translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                      
Page 11 of 18

8.   Miscellaneous [Chinese translation]         8.1.   Assignment and
Subcontracting [Chinese translation]        Because the interests of Project
Proponent is paid by Purchaser, Project Proponent shall not,      without the
written consent of Purchaser, assign or transfer the Agreement or the benefits
or      obligations thereof or any part thereof to any other person.     
[Chinese translation]        Purchaser may transfer any of its rights or
obligations under the ERPA to any third party      (“assignee”) without consent
of Project Proponent. However, Purchaser shall inform Project      Proponent for
these transfers if any. Rights and obligations between Purchaser and Project   
  Proponent remain the same after the transfer.      [Chinese translation]     
    Within 90 business days before the first commitment period come to an end,
both Parties      shall renegotiate to continue the agreement. If over 30 days,
starting the day on which the      first commitment period ends, both Parties
can not come to an agreement, Project Proponent      has full power to assign
the Agreement to any other person without legal ties from Purchaser.     
[Chinese translation]    8.2. Confidentiality and Disclosure [Chinese
translation]        The Parties shall treat as confidential all information
obtained as a result of entering into or      performing this Agreement which
relates to the provisions of this Agreement, the      negotiations relating to
this Agreement and the subject matter of this Agreement.      [Chinese
translation]          No Party shall disclose any such confidential information
to any third party, except in those      circumstances where disclosure is
required in order to comply with any laws or regulations,      including without
limitations of the Kyoto Rules.      [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                                
Page 12 of 18

8.3.   Notices [Chinese translation]        Any communications to be made under
or in connection with this Agreement shall be made      in writing (including by
facsimile) to the address or facsimile number, from time to time      designated
by the Party to whom the communication is to be made to the other Party for
that      purpose.   [Chinese translation]              A communication shall
only be considered as legal effect if it is posted and confirmed by      both
Parties.      8.4.   Entire Agreement [Chinese translation]        This
Agreement embodies the whole and only agreement of the Parties with respect to
the      subject matter hereof, and no prior or contemporaneous oral or written
agreement or      understanding shall be deemed to constitute a part of this
Agreement, unless expressly      referred to herein, or attached hereto, or
specifically incorporated by reference herein. The      Annexes and schedules to
this Agreement constitute integral parts of this Agreement and      shall
therefore be deemed part of this Agreement.      [Chinese translation]     8.5.
  Amendments [Chinese translation]        This Agreement may only be amended
with the written consent of the Parties hereto.      [Chinese translation]   
8.6.   Severability [Chinese translation]        If any part or provision of the
Agreement is or becomes illegal, void or unenforceable in any      respect, the
remaining parts or provisions shall not be affected or impaired. Any deficiency
in      the Agreement resulting there from shall be amended by way of
interpretation of the      Agreement having due regard to the Parties intent.   
  [Chinese translation]    8.7.   Governing law [Chinese translation]       
This Agreement shall be governed and construed in accordance with Chinese law
excluding      its rules on conflicts of laws.      [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                   
Page 13 of 18

8.8.    Jurisdiction [Chinese translation]         Any dispute, claim or
controversy arising out of or relating to this agreement will be settled      by
arbitration at Hong Kong International Arbitration Center (“HKIAC”) in Hong
Kong      under the UNCITRAL Arbitration Rules. The number of arbitrators will
be three and the      arbitrators will be appointed in accordance with the
UNCITRAL Rules and the HKIAC      Procedures for the Administration of
international Arbitration (the “HKIAC      Procedures”).The arbitration
proceeding will be administered by HKIAC in accordance with      the HKIAC
Procedures. The legal place of the arbitration will be Hong Kong and the     
language to be used in the arbitral proceedings will be English. All arbitration
costs      (including legal costs) will be borne by the unsuccessful party
unless otherwise determined      by the arbitration tribunal.      [Chinese
translation]     8.9.   Counterparts [Chinese translation]         This
Agreement shall be executed in two counterparts with one copy for Project
Proponent      and one for Purchaser. If there are any discrepancies between the
English and the Chinese      version, the English version will prevail. 
[Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                    
Page 14 of 18

PARTIES TO THE AGREEMENT [Chinese translation]:

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above,
this …17th….. (Day) of …Oct.…, 2008, in the presence of: [Chinese translation]:

Purchaser:

 

 

DR. TRI VU TRUONG
President-CEO: Dr. Tri Vu Truong

Project
Proponent:

 

 

HUANG, WEIMIN
General Director: HUANG, Weimin

 

Witness No
1                                                                                      Witness
No 2

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                     
Page 15 of 18

ANNEX i:

1. The salient features of Xinjiang Xiangjianfeng Urumqi Dabancheng 200MW
Windfarm 1st Phrase 49.5 MW Project

 

 

 

 

 

 

 

2. Project time schedule:

 * The year 2008:

 * The year 2009:

 * The year 2009 – 2010:;

 * The year 2011:

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                      
Page 16 of 18

ANNEX ii:

WORK FLOW OF CDM ACTIVITY

[exhibit1019x16x1.jpg]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                         
Page 17 of 18

ANNEX iii:

SUMMARY OF FEASIBILITY STUDY (FS) AND
ENVIRONMETAL IMPACT ASSESSMENT (EIA)

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                          
Page 18 of 18

ANNEX iv:

PROJECT DEVELOPMENT DOCUMENT (PDD)

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------